Citation Nr: 0715347	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-06 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from February 1978 to 
September 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 RO decision.  The veteran testified 
before the RO in June 2005.  

The veteran had been scheduled for a hearing before the Board 
via videoconference in February 2007.  On the date of the 
scheduled hearing, the Board received via facsimile a request 
to reschedule the hearing.  A copy of that request was 
received via mail at the Board several days later.  The 
veteran indicated that rescheduling was needed because he had 
not received a reply to a prior request to VA for a copy of 
his service medical records.  The veteran has set forth good 
cause for rescheduling of his videoconference hearing.  See 
38 C.F.R. § 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before the Board to be held from 
the Cleveland, Ohio, RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim should be 
treated expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

